SUMMARY ORDER
In 2004, petitioner Rafael Antonio Acosta-Gomez filed a habeas corpus petition, challenging his final order of deportation, in district court. Pursuant to section 106(c) of the Real ID Act of 2005, the habeas petition was transferred to this court and converted into a petition for review. Gomez (a) challenges the Immigration Judge’s (“I J”) denial of his application for adjustment of status, essentially disagreeing with the judge’s evaluation of the relevant factors, and (b) argues that a May 2006 memorandum from the United States Attorney General and the Department of Homeland Security (“DHS”) entitles him to a further hearing before an Immigration Judge or an officer of DHS.
We are without jurisdiction to review petitioner’s claim that the Immigration Judge erred in weighing factors relevant to the grant or denial of adjustment of status. See Guyadin v. Gonzales, 449 F.3d 465, 468-69 (2d Cir.2006). Gomez’s challenge to the discretionary denial of his adjustment of status application is therefore dismissed. With respect to the May 2006 memorandum, the rule announced in that document pertains to “arriving aliens” and is not applicable to Gomez’s situation.
The petition for review is therefore DISMISSED in part and DENIED in part. Having completed our review, the stay of removal that the Court previously granted in this petition is VACATED.